                   Case 21-50317-JTD             Doc 65       Filed 08/13/21        Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                    Chapter 11

    CL H WINDDOWN LLC, et al.,1                               Case No. 21-10527 (JTD)
                                                              Jointly Administered
                                     Debtors.
                                                              Ref. Docket No. 771
    BAHRAM NOUR-OMID, an individual, and
    LEARNICON LLC, a Delaware limited                         Adv. Proc. No. 21-50317 (JTD)
    liability company,

                                     Plaintiffs,
    v.

    CL H WINDDOWN LLC f/k/a CARBONLITE
    HOLDINGS LLC, a Delaware limited liability
    company, LF INVESTMENT HOLDINGS,
    LLC, a Delaware limited liability company,
    LEON FARAHNIK, an individual, KIM
    JEFFERY, an individual, FARAMARZ
    YOUSEFZADEH, an individual, ORION
    ENERGY CREDIT OPPORTUNITIES FUND
    II, L.P., a Delaware limited partnership,
    ORION ENERGY CREDIT OPPORTUNITIES
    FUND II PV, L.P., a Delaware limited
    partnership, ORION ENERGY CREDIT
    OPPORTUNITIES FUND II GPFA, L.P., a
    Delaware limited partnership, FORCE TEN
    PARTNERS, LLC, a Delaware limited liability
    company, BRIAN WEISS, an individual, and
    DOES 1 through 50, inclusive,               Ref. Adv. Docket No. 60

                                     Defendants.

                ORDER APPROVING SETTLEMENT AGREEMENT AND
             RELEASE WITH BAHRAM NOUR-OMID AND LEARNICON LLC
                     RESOLVING ADVERSARY PROCEEDING


1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
CL H Winddown LLC (8957); CL I Winddown LLC (3596); CL PH Winddown LLC (8957); CL PA Winddown
LLC (5453); CL PIH Winddown LLC (8957); CL PP Winddown LLC (8957); CL RH Winddown LLC (8957); CL
Sub Winddown LLC (8957); PP PA Winddown LLC (8322); CL R Winddown LLC (3727); and PSS Winddown
LLC (9948).


DOCS_DE:235383.5
                    Case 21-50317-JTD             Doc 65       Filed 08/13/21         Page 2 of 3




          Upon consideration of the Debtors’ Motion Pursuant to Bankruptcy Rule 9019 for

Approval of Settlement Agreement and Release with Bahram Nour-Omid and Learnicon LLC

Resolving Adversary Proceeding [Docket No. 771, Adv. Docket No. 60] (the “Motion”);2 and the

Court finding that: (a) the Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334

and 157; (b) this is a core proceeding pursuant to 28 U.S.C. § 157(b); (c) notice of the Motion and

the hearing was sufficient and proper; and (d) the legal and factual bases set forth in the Motion

establish just cause for the relief granted herein;

          IT IS HEREBY ORDERED THAT:

          1.        The Motion is GRANTED.

          2.        Pursuant to sections 105(a) and 363(b) of the Bankruptcy Code and Bankruptcy

Rule 9019, the Settlement Agreement is approved in its entirety. A true and correct copy of the

Settlement Agreement is attached hereto as Exhibit 1.

          3.        The Debtors are authorized to take any and all actions necessary to effectuate the

terms of this Order and the Settlement Agreement.

          4.        Upon the Agreement Effective Date as to the Debtors, the Debtors’ official claims

agent is authorized to modify the official claims register in these chapter 11 cases to reflect the

terms of the Settlement Agreement.

          5.        Notwithstanding the possible applicability of Bankruptcy Rule 6004(g) or any other

rule, the terms and conditions of this Order shall be immediately effective and enforceable upon

its entry.




2
    A capitalized term used but not defined herein shall have the meaning ascribed to it in the Motion.


                                                       2
DOCS_DE:235383.5
                   Case 21-50317-JTD          Doc 65     Filed 08/13/21      Page 3 of 3




        6.         This Court shall retain jurisdiction with respect to all matters arising from or related

to the implementation or interpretation of this Order and the Settlement Agreement.




        Dated: August 13th, 2021                              JOHN T. DORSEY
        Wilmington, Delaware                                  UNITED STATES BANKRUPTCY JUDGE



                                                  3
DOCS_DE:235383.5
